Citation Nr: 1447576	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  09-50 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for sleep apnea, including as secondary to posttraumatic stress disorder (PTSD).

2. Entitlement to a disability rating in excess of 30 percent for PTSD prior to October 16, 2012, and to a disability evaluation in excess of 70 percent thereafter.

3. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexa Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1971.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from February 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huston, Texas.

The RO granted service connection for PTSD in February 2008, and assigned a 30 percent rating effective July 26, 2007.  The Veteran filed a timely Notice of Disagreement (NOD) in February 2009.  In January 2009, the RO denied service connection for sleep apnea secondary to PTSD.  The Veteran timely filed an NOD in February 2009.  In a May 2012 decision, the Board remanded both claims for further examination, and in December 2012, the RO issued a Supplementary Statement of the Case (SSOC) that increased the Veteran's initial disability rating to 70 percent effective October 16, 2012.  The SSOC also denied service connection for sleep apnea.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a hearing in February 2012 before the undersigned.  A copy of the transcript has been associated with the claims file.


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran does not have sleep apnea that is due to service or secondary to the Veteran's service-connected PTSD.

2. Beginning July 26, 2007, the Veteran's PTSD produced no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3. Beginning October 16, 2012, the Veteran's PTSD produced no more than occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1. The Veteran's sleep apnea was not incurred or aggravated in service, nor was it caused or aggravated by the Veteran's PTSD. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2. From July 26, 2007 to October 16, 2012, the criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2013).

3. Beginning October 16, 2012, the criteria for an initial disability rating in excess of 100 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Although not issued prior to initial adjudication, a letter dated in August 2009 satisfied the duty to notify provisions with regard to a service connection claim.  This appeal arises from disagreement with an initial evaluation following the grant of service connection [at least, I think it does?].  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case; hence further VCAA notice is not required with regard to the initial rating appeal.

The Veteran's service treatment records, VA medical treatment records, Vet Center records, and indicated private medical records have been obtained.  The Veteran was afforded VA examinations in November 2008 and October 2012 to evaluate the severity of his PTSD and sleep apnea.  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his PTSD in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran testified at a hearing in February 2012.  The hearing focused on the elements necessary to substantiate increased rating claim and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to show an increase in severity of his psychiatric symptoms.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate the claim.  Additionally, the Board remanded the matter, thereby requesting additional development and providing the Veteran with additional opportunities to submit evidence and argument.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396 (2009).

II. Entitlement to Service Connection for Sleep Apnea

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2013); 38 C.F.R. § 3.303 (2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, sensorineural hearing loss) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Regarding secondary service connection, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a non-service-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran was diagnosed with sleep apnea when sleeping in the supine position in November 2008, following a sleep study.  The sleep study indicated that the Veteran did not sleep for more than three hours at a time, and had a history of snoring, frequent awakenings, difficulty maintaining sleep, and mild excessive daytime sleepiness.  The Veteran had very impaired sleep efficiency.

Prior to the sleep study, on a VA Form 21-6789, a VSR opined that the "Vet has sleep problems according to Capri but it is hard to distinguish whether it is apnea or insomnia . . . relationship is plausible."  However, in a C&P examination in November 2008, the Veteran's doctor opined that, in his opinion, the Veteran's diagnosis of sleep apnea was unrelated to service.  He also stated that sleep apnea presents in the same form, with snoring and epiglottic narrowing of the airway passages, which "would not present any difference with or without PTSD."  Therefore, in his opinion, "the symptoms would not be increased by PTSD and aside from people with PTSD having problems with depression and weight gain, the PTSD itself would not cause sleep apnea."  Because of that, the Veteran's doctor stated that in his opinion, his sleep apnea was not caused by his PTSD.  The doctor is competent to make this determination by virtue of his medical training, and his decision is credible and supported by medical evidence and a thorough explanation of how sleep apnea affects an individual and whether it interacts with PTSD.  Therefore, the Board assigns the doctor's opinion significant weight.

There are no medical records from the Veteran's time in service that pertain to any obstructive pattern in sleep disturbance, though an examiner stated that VAMC records showed a complaint of insomnia and not sleeping well.

At his hearing in February 2012, the Veteran testified about his sleep issues.  He testified that his sleep problems began in service, and were a continuous problem since service; however, he claimed that everyone had sleeping problems during the war, so no one reported problems to medical staff in service.  He stated that he woke up easily, sometimes gasping for air, and he also claimed that his CPAP machine did not help because he still got startled at night.  He stated that he tried to sleep only on his back or side, based on a recommendation by his doctor.  He also reported that he was first treated for sleep apnea seven years prior to the hearing.  As a lay witness, the Veteran is competent to testify that he has difficulties sleeping.  However, the Veteran is not competent to assess the medical diagnosis regarding whether his sleep problems are mostly attributable to sleep apnea or PTSD, nor is he competent to assess whether his PTSD caused or exacerbated his sleep apnea; these both require medical opinions that are beyond the capacity of a layperson to assess.  Because of this, the Veteran's statements, while competent to show he has difficulty sleeping, are not competent to show that his sleep apnea is caused by service, or caused or exacerbated by his PTSD.

The Veteran's wife also wrote a letter in February 2012, stating that the Veteran was a very light sleeper, and she could not get near the bed without waking him.  She wrote that he got up several times in the night and read or watched the news, and that in their twenty-two years of marriage she had never seem him get a good night's sleep.  She also stated that when the Veteran had bad dreams, he would startle badly if she tried to wake him.  For the same reasons stated above, the Veteran's wife is competent to assess that he has difficulty sleeping, but is not competent to offer evidence that his difficulty is due to sleep apnea, nor whether the apnea is caused or exacerbated by PTSD.

The Veteran underwent two VA exams in October 2012, one for PTSD and one for sleep apnea.  In the PTSD examination, the examiner opined that the Veteran had difficulty sleeping because of his nightmares and hypervigilance, which was exacerbated by his sleep apnea, and that the Veteran would occasionally remove his CPAP mask because he could not tolerate it.  In the sleep apnea examination, the examiner concluded that while the Veteran has been diagnosed with sleep apnea, "his sleep issues sound like they are due to symptoms consistent with PTSD."  The examiner also stated that "while PTSD did not cause or aggravate sleep apnea, sleep apnea can worsen PTSD, in that poor sleep can worsen anxiety and depression.  It is clear that the Veteran does have sleep issues other than sleep apnea and those other issues may be caused by PTSD."  Both examinations concluded that the Veteran's PTSD did not cause or aggravate his sleep apnea, but that the combination of sleep apnea and PTSD were affecting the Veteran's sleep.

Included in the record is a previous Board decision regarding a different Veteran, finding service connection for sleep apnea secondary to PTSD.  Generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus. See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The exception to this competency rule is when the medical treatise information, where "standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  In this case, decisions of the Board do not have precedential value.  38 CFR § 20.1303 (2013), see also Lynch v. Gober, 11 Vet. App. 22, 27 (1997); Hillyard v. Derwinski, 1 Vet. App. 349, 351 (1991).  Because the Board reviews each case individually, the facts behind one decision are not necessarily applicable to another case.  Therefore, the previous Board decision cannot support his claim.

The Board finds that the preponderance of the evidence is against service connection for sleep apnea, including secondary to PTSD.  38 U.S.C.A. § 5107(b) (West 2002).  The appeal is denied.

III. Entitlement to an Increased Rating for PTSD

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non-service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Veteran's PTSD is currently assigned an initial disability rating of 30 percent, effective July 26, 2007.  Effective October 16, 2012, it was assigned a 70 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2013).  PTSD is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2013).  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2013).  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2013).

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF scores ranged from 45 at worst, to 65 at best.  

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  A GAF score is highly probative because it relates directly to the Veteran's level of impairment and social and industrial adaptability.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).   Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

A. Period from July 26, 2007 to October 16, 2012

The Veteran's records first indicate a positive PTSD screen in August of 2007, at the South Texas Veteran Health Care System.  During continued treatment there, the Veteran's treatment notes from September 2007 indicate that he had occasional nightmares and emotional trouble recollecting experiences.  The records also noted that the Veteran felt detached or estranged from others, had difficulty falling asleep, was hypervigilant, and had an exaggerated startle response.  They stated that the Veteran had chronic PTSD, but had no suicidal ideations or attempts.  The records also noted that the Veteran cried when he talked about Vietnam.  Later treatment there in November 2007 indicated the Veteran had an anxious mood and restless posture, but good eye contact and grooming and normal and clear speech.  However, the treatment notes indicate that the veteran had very anxious affect.  In December 2007, the treatment notes noted that the Veteran had recurring dreams of his traumatic event, persistently avoided stimuli associated with the trauma, and had numbed general responses as indicated by efforts to avoid thoughts, feelings, or conversations associated with the trauma.  He also showed a markedly diminished interest or participation in significant activities.  However, he had good judgment and fair insight, was in contact with reality, and displayed no overtly psychotic symptoms.

In December 2007, the Veteran underwent a contracted psychiatric examination.  In it, the examiner noted that the Veteran had fear, anxiety, and panic attacks, and tended to cry easily; each of those symptoms occurred approximately weekly, and lasted approximately one day.  The Veteran did not like to be around people and had trouble sleeping because of nightmares and night sweats.  The Veteran did not feel that his symptoms were controlled, even with medication and therapy.  The examiner noted that since the Veteran's stressor in 1969, he displayed significant changes, including avoidance of socialization, including avoiding activities and isolating from people, and showed a markedly diminished interest in significant activities.  He also had persistent, distressing dreams of the stressor, and harbored a persistent feeling that the trauma was happening again; because of that, he avoided the news.  When he was exposed to similar events, he displayed persistent, intense distress, which included crying when he tried to speak and persistent trembling.  His mental status examination found that his orientation, concentration and memory were within normal limits, his appearance and hygiene were appropriate, he had depressed mood and affect and appropriate thought process, his judgment that was not impaired, and he displayed normal abstract thinking.  His communication was grossly impaired due to stuttering, and he presented with trembling, sweating, anxiety, crying, and a temperature of 70 degrees.  It also noted that he had panic attacks one a week, but without delusions or hallucinations.  The examiner assigned him a GAF score of 65.

The Veteran was treated at the Vet Center between 2007 and 2009.  Throughout his treatment in those two years, he discussed recurring dreams and anxiety attacks, which were exacerbated by seeing his old unit members.  He also indicated a problem with road rage and that people in general who are loud and rude upset him.  He also mentioned several family trips to Mexico for holidays or funerals, and visits to and from his wife's family.  In August 2008 he stated that he did not believe his medications worked, and in February 2009 he mentioned that his health was getting bad.  After March 2009, the Veteran abruptly stopped scheduling more therapy sessions; notes from the Vet Center indicated that without the therapy, they believed his prognosis was poor.

The Veteran also attended group therapy sessions from September 2007 to November 2009, during which he displayed an anxious mood, but an affect appropriate for discussion. He was oriented, well groomed, and active in discussion.  The group therapy notes indicate chronic severe PTSD.

At the Veteran's October 2012 VA examination, he discussed further in-depth why he left his position in the oil industry, which happened prior to his application for benefits.  The Veteran explained that management moved him to a position that required him to interact with people more often, and because of that, he got into frequent verbal altercations with coworkers and customers, and was reprimanded by his supervisors.  He denied that he had any physical altercations, but stated that he left because he did not feel he could control himself anymore.

In view of the aforementioned evidence, the Board finds that the Veteran's PTSD was characterized by the following signs or symptoms between July 26, 2007 and October 16, 2012: anxiety, nightmares, crying, avoidance of interaction with others, panic attacks weekly, disinterest in activities, detachment or estrangement from others, difficulty falling asleep, hypervigilance, and an exaggerated startle response.

The Board finds that these symptoms are more closely approximated by the 30 percent criteria than the 50 percent criteria.  Specifically, the General Rating Formula lists, among others, depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss as examples of symptoms contemplated for a 30 percent rating, and flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships as examples of symptoms contemplated for a 50 percent rating.  38 C.F.R. § 4.130 (2013).  For a 50 percent rating to be assigned, occupational and social impairment with reduced reliability and productivity must be "due to" the symptoms listed for that rating level, "or others of similar severity, frequency, or duration." Vazquez-Claudio, 713 F.3d at 117.

For the time period at issue, the Veteran does not approximate the symptoms contemplated by the 50 percent rating criteria.  The Veteran was consistently found to have normal speech, alertness and orientation, aside from one instance of stuttering.  He participated in group therapy, and no treatment record indicated that his thought process was anything but logical and clear.  The evidence does not show that his speech is circumstantial.  There is also no evidence of the Veteran having difficulty understanding commands, or having any memory troubles, impairment of judgment and abstract thinking, or disturbances in motivation and mood.  The Veteran's symptoms during this time period also do not approximate symptoms of a similar severity, frequency or duration; most of the symptoms contemplated by the 50 percent rating criteria involve impairment in communication or normal thought processes, which are not present in the Veteran's case.  While he has nightmares and panic attacks, no evidence from this time period indicates impaired memory, thought process, or judgment.

His PTSD did have a significant effect on his ability to work; the Veteran reported that he left his job because the company he worked for asked him to take on a position where he would have to interact more with others.    Additionally, the Veteran clearly does show difficulty in establishing and maintaining effective relationships; he stated a severe distaste for people who were loud and obnoxious, and limited his social group to his wife and several people with whom he served.  He described significant road rage, and a desire to avoid anything that could remind him of his stressor, which essentially limited his contact with others; however, the Veteran did attend and participate in group therapy sessions, and does have a long-term marriage.  He also traveled and visited with family. Both of these demonstrate occupational and social impairments that could be contemplated by the 50 percent rating criteria.  However, meeting some of the criteria is not enough to receive the higher rating; the totality of symptomatology must reflect symptoms of similar severity, frequency and duration.

In this case, the Veteran's symptoms more accurately reflect the rating criteria of 30 percent.  The evidence in the record shows that he often shows signs of a depressed mood, anxiety, and panic attacks once per week.  The record also reflects the Veteran's chronic sleep impairment, affected by difficulty falling asleep, nightmares, and hypervigilance.

The Veteran also had a GAF score of 65 assigned during that time period, indicating mild symptoms, or some difficulty in social or occupational functioning.  This more closely approximates the 30 percent rating criteria as well.  Although important, the GAF scores must be considered with the other evidence of record.

The Board finds that the Veteran's psychiatric symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 50 percent rating, and therefore, such is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

B. Period Beginning October 16, 2012

The Board granted a 70 percent rating beginning on October 16, 2012, as a result of his October 2012 VA examinations.  At the examinations, the examiners noted that the Veteran's socialization had decreased since the last examination.  He only had social contact with his wife, and via phone with other members of his twelve-man team in Vietnam, because he felt as if they were the only veterans who he could relate to.  He stopped attending group therapy because he was uncomfortable in crowds, and felt he could not relate to the veterans there.  He also stated that his interactions with his wife were sporadic.  The examiner noted that he had not formed meaningful relationships since deployment.

The examinations also revealed that the Veteran' PTSD symptoms had worsened since retirement; his nightmares associated with his trauma increased to three times per week, or more if exposed to trauma cues during the day, and he would wake from those dreams with his heart racing, sweating, and an inability to go back to sleep.  His dreams had become more intense, and now involved interactions between his Vietnam trauma and his current life.  Because of that and his hypervigilance, he had difficulty sleeping.

He had strong reactions to trauma cues like sweating, panic, a racing heart, and trembling; because of that, he tried to avoid all trauma cues.  He also avoided all people, because of a core belief that people are innately bad and cannot be trusted, and a belief that the world is not a safe place.  He was also frequently irritable and angry, which prompted social avoidance for fear of an outburst.  The Veteran also lost interest in all pleasurable activities except woodworking and reading.  He was not involved in civil activities and did not attend church.

The Veteran was deemed cooperative and polite, though obviously anxious, during an exam.  He showed poor concentration and mild memory impairment, though his thought process was goal directed and logical.  He showed hypervigilance and an easy startle reaction to loud noises or being approached from behind.  He denied suicidal or homicidal ideations.

In view of the aforementioned evidence, the Board finds that the Veteran's PTSD was characterized by the following signs or symptoms from October 16, 2012: distressing and intrusive traumatic memories, nightmares, disrupted sleep, hypervigilance, irritability and anger outbursts, avoidance, exaggerated startle reaction, physiological/psychological reactivity to trauma cues, emotional numbing, anhedonia, feeling distant or cut off from other people, and poor concentration.

The Board finds that these symptoms are more closely approximated by the 70 percent criteria than the 100 percent criteria.  Specifically, the General Rating Formula lists, among others, deficiencies in work, family relationships, thinking, or mood, due to symptoms such as near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships as examples of symptoms contemplated for a 70 percent rating, and total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name as examples of symptoms contemplated for a 100 percent rating.  38 C.F.R. § 4.130 (2013).  For a 100 percent rating to be assigned, occupational and social impairment with reduced reliability and productivity must be "due to" the symptoms listed for that rating level, "or others of similar severity, frequency, or duration." Vazquez-Claudio, 713 F.3d at 117.

For the period beginning September 25, 2009, the Veteran's disability picture is not more closely approximated by the 100 percent criteria.  Simply because the Veteran has some of the symptoms that are contemplated by the 100 percent criteria, does not mean his PTSD rises to the 100 percent level. 

None of the symptoms discussed above are severe or frequent enough to result in total occupational and social impairment.  Though the Veteran has difficulty interacting with others, he is not in danger of hurting himself or others.  He has only mild impairments in rational functioning, only showing poor concentration, but shows no significant problems with thought processes.  He is oriented to time and place, and has no significant reported memory loss.  During the appeals period, he continues to live with his wife at their home, and there is no evidence he does not consistently maintain activities of daily living.  Despite his severe nightmares, he suffers no delusions during the day, and has no memory loss related to the normal functioning of his daily life.  Additionally, none of the Veteran's symptoms reflect those listed in the 100 percent ratings schedule, not are similar in severity, frequency, and duration.  Though the Veteran avoids all contact outside of his wife and his unit, he maintains that modicum of social structure in his life.  He has nightmares and difficulty sleeping, but they do not totally impair his cognitive function.  He experiences a general belief that all people are bad and that the world is a dangerous place, but that does not cause him to act out in harm to himself or others, nor does it affect his ability to think clearly and rationally in other aspects of daily life.  The Veteran has been assigned a GAF score of 45, which indicates serious symptoms; however, although important, GAF scores must be considered with the other evidence of record.  Although his GAF score indicates severe symptoms, the rest of the Veteran's symptoms indicate that the 70 percent rating is more appropriate.

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's PTSD does not more closely approximate a 100 percent rating.  38 C.F.R. § 4.7.  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The Veteran's symptoms from PTSD have not met the criteria for a 100 percent schedular rating at any time since the effective date of his award, so the Board may not further stage his rating.  Fenderson, 12 Vet. App. at 125-26.

IV. Extraschedular Analysis for Increased Rating Claim

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's PTSD are contemplated by the schedular criteria set forth in Diagnostic Code 9411.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected PTSD, such that he is adequately compensated for "considerable loss of working time . . . proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

V. TDIU for Increased Rating Claim

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

The Veteran's implied claim for TDIU is addressed in the remand portion of this decision.


ORDER

Service connection for sleep apnea, including as secondary to the Veteran's PTSD, is denied.

A disability evaluation in excess of 30 percent for PTSD for the period between July 26, 2007 and October 16, 2012 is denied.

A disability evaluation in excess of 70 percent beginning October 16, 2012 is denied.


REMAND

Because the Board has granted an initial 70 percent rating for the Veteran's psychiatric disorder, the threshold criteria for consideration of a TDIU have been met for the appeal period.  38 C.F.R. § 4.16(a) (2013).  The record shows that the Veteran is unable to work due to his service-connected psychiatric disorder.  As the record contains evidence that the Veteran may have been unemployable as a result of his PTSD starting on October 16, 2012, but he did not meet the schedular criteria for an award of TDIU at that time, the Board finds that referral for consideration of an award of TDIU on an extraschedular basis is warranted and remands the claim to the RO/AMC for appropriate development.

Accordingly, the case is REMANDED for the following action:

1. After undertaking any additional development deemed necessary, readjudicate the issue on appeal.  The RO must consider all of the evidence of record and re-adjudicate the Veteran's claim for TDIU.  Readjudication must include referral of the Veteran's TDIU claim to the Director, Compensation and Pension Service, for extraschedular consideration beginning on October 16, 2012.  See 38 C.F.R. §4.16(b) (2011).  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veteran's Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


